



Exhibit 10.16


MANNING & NAPIER, INC.
2011 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT
RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
January 30, 2019, by and between Manning & Napier, Inc., a Delaware corporation
(the “Company”), and Marc Mayer (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Company adopted the Manning & Napier, Inc. 2011 Equity Compensation
Plan (the “Plan”), which authorizes, among other things, the grant of restricted
stock units (“RSUs”) pursuant to which Participants may receive shares of the
Company’s Class A common stock, $.01 par value (“Class A Stock”), to officers
and employees of the Company; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the RSUs set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.
2.Award. Subject to the terms and conditions of the Plan and as set forth
herein, the Company hereby grants to the Participant, as of the date hereof, an
award of 375,000 RSUs.
3.Status of RSUs. Each RSU constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to the Participant, subject to the
terms of this Agreement, one share of Class A Stock (or securities or other
property equal to the Fair Market Value thereof) on the applicable vesting date.
4.Vesting.
(a)Subject to such further limitations as are provided in the Plan and as set
forth herein, the RSUs shall vest ratably with one-third of the RSUs vesting on
January 30, 2019; an additional one-third of the RSUs vesting on December 31,
2019; and the remaining one-third of the RSUs vesting on December 31, 2020,
provided that the Participant continues to be employed by the Company through
the applicable vesting date.
(b)Notwithstanding Section 4(a) above, and subject to such further limitations
as are provided in the Plan and as set forth herein, the RSUs will immediately
vest upon:
(i)termination of the Participant’s employment after December 31, 2019 by reason
of the Participant’s death or “Disability” (as defined in the Employment
Agreement by





--------------------------------------------------------------------------------





and between the Company and the Participant, effective as of January 30, 2019
(the “Employment Agreement”));
(ii)termination of the Participant’s employment after December 31, 2019 by the
Company without “Cause” (as defined in the Employment Agreement); or
(iii)the Participant’s resignation after December 31, 2019 for “Good Reason” (as
defined in the Employment Agreement).
5.Dividend Equivalents. If and to the extent that the RSUs vest, additional cash
payments equal to the amount of dividends, if any, which would have been paid to
the Participant had shares of Class A Stock been issued in lieu of the RSUs
which have vested, as well as any cash dividend for which the record date has
passed but the RSU payment date has not yet occurred, will be paid at the same
time as the RSUs on which the dividend equivalents are being paid. No interest
shall be included in the calculation of such dividend equivalents.
6.Termination of Award.
(a)The RSUs, to the extent not previously vested and subject to the remainder of
this Section 6, shall terminate and become null and void upon termination of the
Participant’s employment.
(b)In the sole discretion of the Committee and without any further action by or
on behalf of the Participant, upon termination of the Participant’s employment,
the RSUs, to the extent not previously vested, may become vested and the Company
in such case shall deliver (or cause to be delivered) the shares of Class A
Stock with respect thereto.
7.Malus Clawback. If the Board or the Committee determines, in its sole
discretion, that Participant engaged in fraud or misconduct as a result of which
the Company is required to, or decided to, restate its financial statements, the
Committee may, in its sole discretion, impose any or all of the following: (a)
immediate expiration of the RSUs, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and (b) payment or transfer
to the Company of the Gain from the RSUs, where the “Gain” consists of the
greatest of (i) the value of the RSUs on the grant date if within the Recovery
Measurement Period, (ii) the value of the RSUs during the Recovery Measurement
Period, as determined on the date of the request by the Committee to pay or
transfer, (iii) the gross (before tax) proceeds you received from any sale of
the shares of Class A Stock during the Recovery Measurement Period, and (iv) if
transferred without sale during the Recovery Measurement Period, the value of
the shares of Class A Stock when so transferred. This remedy is in addition to
any other remedies that the Company may have available in law or equity. Payment
is due in cash or cash equivalents within 10 days after the Committee provides
written notice to you that it is enforcing this provision. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of shares of Class A
Stock in lieu of cash payments.


2



--------------------------------------------------------------------------------





8.Non-Transferability. The RSUs, and any interest therein, shall not be
assignable or transferable by the Participant other than by will or the laws of
descent and distribution. The RSUs shall terminate and become null and void
immediately upon the bankruptcy of the Participant, or upon any attempted
assignment or transfer except as herein provided, including without limitation,
any purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition, attachment, trustee process or similar
process, whether legal or equitable, upon the RSUs.
9.Stock Retention. The Participant agrees to retain and hold 100 percent of the
net number of shares of Class A Stock received from the vesting and payment of
the RSUs until termination of the Participant’s employment.
10.No Special Rights. Neither the granting of the RSUs nor their vesting shall
be construed to confer upon the Participant any right with respect to the
continuation of his employment with the Company (or any Affiliate of the
Company) or interfere in any way with the right of the Company (or any Affiliate
of the Company), subject to the terms of any separate agreement to the contrary,
at any time to terminate such employment or to increase or decrease the
compensation of the Participant from the rate in existence as of the date
hereof.
11.Taxes. The Participant represents and warrants that he understands the
federal, state and local income tax consequences of the granting of the RSUs to
the Participant and the vesting thereof. It is understood that all matters with
respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Company. To the extent that the
Company is required to withhold any such taxes, the Participant may satisfy such
tax withholding by one or more of the following means: (a) remitting to the
Company in cash an amount sufficient to satisfy any federal, state, local or
other withholding tax obligations; (b) to the extent permitted by applicable
law, having the Company withhold a number of shares of Class A Stock having an
aggregate Fair Market Value on the date such withholding tax obligation arises
equal to an amount sufficient to satisfy any federal, state, local or other
withholding tax obligations; or (c) having the Company deduct from any payments
of any kind otherwise due to the Participant the aggregate amount of any
federal, state, local or other withholding tax obligations, provided that if
such payments are inadequate to satisfy such withholding tax obligations, or if
no such payments are due or to become due to the Participant, then, the
Participant agrees to provide the Company with cash funds or make other
arrangements satisfactory to the Company regarding such payment. In the event
that the Participant fails to make arrangements with the Company to satisfy in
full its federal, state, local or other withholding tax obligations, the Company
shall have the right to collect such tax withholding using the methods provided
by clauses (b) and (c).
12.Restrictive Covenants. In consideration of the granting of the RSUs, the
Participant agrees to be bound by the restrictive covenants set forth in the
Employment Agreement. The Participant acknowledges and agrees that the
provisions of this Section 12 shall survive and be enforceable by the Company
after the Participant ceases to be an employee of the Company, MN Group or any
of their Affiliates.
13.No Rights of Shareholder. Except as otherwise provided in Section 5 above,
the Participant shall not be deemed for any purpose to be a shareholder of the
Company with respect


3



--------------------------------------------------------------------------------





to the RSUs except to the extent that shares of Class A Stock shall have been
issued to the Participant upon vesting of the RSUs.
14.Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, Attention: Secretary, and, if to the Participant, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
15.Incorporation of Plan by Reference. The RSUs are granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the RSUs shall in all respects be interpreted in accordance with the Plan. In
the event of any inconsistency between the Plan and this Agreement, the Plan
shall govern. The Committee shall interpret and construe the Plan and this
Agreement, and their interpretations and determinations shall be conclusive and
binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.
16.Amendment. The Committee may amend this Agreement, prospectively or
retroactively, provided that the Agreement as amended is consistent with the
terms of the Plan, and further provided that, other than as the Committee may
deem necessary or appropriate to comply with applicable law, including without
limitation the provisions of Section 409A of the Code, no amendment or
modification may adversely affect the rights of the Participant without his or
her consent. An amendment or modification of this Agreement that is necessary or
appropriate to comply with applicable law or that does not adversely affect the
rights of the Participant may be made without the consent of the Participant.
17.Entire Agreement. This Agreement and the Employment Agreement constitute the
entire agreement of the parties hereto with respect to the matters contained
herein and constitute the only agreement between the parties with respect to the
matters contained herein.
18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
19.Acknowledgement. The Participant acknowledges receipt of a copy of the Plan.
20.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but without regard to its
principles of conflicts of law. In the event any provision of this Agreement
shall be held invalid, illegal or unenforceable, in whole or in part, for any
reason, such determination shall not affect the validity, legality or
enforceability of any remaining provision, portion of provision or this
Agreement overall, which shall remain in full force and effect as if the
Agreement had been absent the invalid, illegal or unenforceable provision or
portion thereof
21.Section 409A. The RSUs and dividend equivalents are intended to be exempt
from Section 409A of the Code, and the Plan and this Agreement shall be
administered and interpreted consistent with such intent. Notwithstanding the
foregoing, the Company makes no representations


4



--------------------------------------------------------------------------------





that the RSUs and dividend equivalents are exempt from Section 409A of the Code,
and in no event shall the Company or any Affiliate be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of a violation of Section 409A of the Code.
[SIGNATURE PAGE TO FOLLOW]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
MANNING & NAPIER, INC.


By: /s/ Sarah C. Turner
    Name: Sarah C. Turner
    Title:    Corporate Secretary


PARTICIPANT

/s/ Marc Mayer
Marc Mayer


6

